Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
There are no bills of exception in the record.
From the statement of facts, it appears that appellant and another person were riding in an automobile. According to the testimony of the sheriff, he saw in the car, in which the appellant and his companion were riding, some whisky. After pursuing the car and finally overtaking it, he arrested the appellant and his companion. The sheriff testified that before the arrest was made he saw a half-gallon jar sitting upon the back seat of the car, which was a Coupe, that after the arrest he found another jar of whisky sitting on the floor of the car between the appellant and his companion; and the back of the car was full of whisky. There were twelve half-gallon jars of whisky.
Appellant testified in his own behalf to the effect that he had been invited to ride in the car and was unaware that there was any whisky in it. His theory was that whisky was put in the car while it was stopped and while he was asleep, and that he knew nothing of it until the time of the arrest. The circumstances were such as to justify the jury in reaching the conclusion that the appellant was cognizant of the presence of the whisky. Appellant had been previously convicted for unlawfully transporting whisky and was given a suspended sentence. He had been twice caught in the act of unlawfully transporting intoxicating liquor. These matters became available to the jury as bearing upon the credibility of the appellant's testimony. There was other testimony that the appellant was under a suspended sentence for unlawfully transporting intoxicating liquor.
The evidence before us would not justify the overturning of the verdict rendered by the jury and approved by the trial court.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.